MEMORANDUM **
Thomas Bradford Robinson appeals from the 151-month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Robinson contends that his sentence is unreasonably long in light of his age, lack of violent history, and efforts at rehabilitation. In light of the totality of the circumstances, including Robinson’s extensive criminal history, his bottom-of-the-Guidelines range sentence is reasonable. See United States v. Carty, 520 F.3d 984, 995 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.